MEMORANDUM2
Bruno Salgado-Pita appeals the sentence imposed following his guilty plea to being an alien found in the United States after deportation in violation of 8 U.S.C. § 1326.
Salgado-Pita contends that the district court erred by sentencing him pursuant to 8 U.S.C. § 1326(b)(2) when it enhanced his sentence by 16 levels for his prior aggravated felony. Specifically, he argues that Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), re*708quires that the fact of his prior conviction for an aggravated felony be proved beyond a reasonable doubt. Salgado-Pita’s contention is foreclosed by our recent decision in United States v. Pacheco-Zepeda, 234 F.3d 411, 413-14 (9th Cir.2000), amended (Feb. 8, 2001). United States v. Castillo-Rivera, 244 F.3d 1020 (9th Cir.2001).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9lh Cir. R. 36-3.